DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on July 22, 2020 has/have been acknowledged and is/are being considered by the Examiner.
Claim Objections
Claims 15, 16, 20, and 22 are objected to because of the following informalities:  claim 15 uses the abbreviation “Hz” to indicate hertz, while claims 16, 20, and 22 use “hertz”. It is recommended that the claims are consistent in usage of Hz or hertz.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an electrical generator generating a carrier wave having a carrier frequency stimulating the perivascular system" in lines 4-5. It is unclear if the electrical generator is “stimulating the perivascular system” or if the claim intends for the carrier frequency to be “stimulating the perivascular system.”
Claim 1 recites the limitation "cerebral spinal fluid (CSF)/interstitial fluid (ISF)" in line 5. It is unclear what is indicated by the slash in the recitation. Does the slash indicate CSF or ISF or does the slash indicated CSF and ISF.
Claim 1 recites the limitation "a modulator receiving the carrier wave and a modulation wave to modulate the carrier wave for application to the at least one electrode" in lines 6-7. It is unclear if the modulator modulates the carrier wave or only is configured to receive the carrier wave and modulation wave.
Claim 1 recites the limitation "the modulation wave having a predetermined periodicity" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim, as the modulation wave was not previously recited has having a predetermine periodicity. It is recommended that the claim be re-written to recite the electrical modulation generator before the modulator and recite “an electrical modulation generator configured to generate a modulation having a predetermined periodicity…”.
Claim 2 recites the limitation "the electrode" in line 1. It is unclear which of the “at least one” electrodes is being referenced by this recitation.
Claim 2 recites the limitation "a facial nerve ending" in line 2. It is unclear if this is the same or a different facial nerve as that recited in claim 1.
Claim 3 recites the limitation "the nerve" in line 2. In the case where the facial nerve of claim 2 is different from the facial nerve of claim 1, then the recitation of “the nerve” in claim 3 is unclear as to which nerve it refers.
Claim 4 recites the limitation "at least one electrode" in line 1. It is unclear if this is referring to the at least one electrode recited in claim 1, in which case it is recommended that the claim refer to “the at least one electrode.”
Claim 7 recites the limitation "at least one electrode" in line 1. It is unclear if this is referring to the at least one electrode recited in claim 1, in which case it is recommended that the claim refer to “the at least one electrode.”
Claim 8 recites the limitation "a cathode electrode" in line 1. It is unclear if this electrode is in addition to the “at least one electrode” previously recited or is intended to be one of the at least one electrodes previous recited.
Claim 8 recites the limitation "an anode electrode" in line 2. It is unclear if this electrode is in addition to the “at least one electrode” previously recited or is intended to be one of the at least one electrodes previous recited.
Claim 14 recites the limitation "cerebral spinal fluid (CSF)/interstitial fluid (ISF)" in line 5. It is unclear what is indicated by the slash in the recitation. Does the slash indicate CSF or ISF or does the slash indicated CSF and ISF.
Claim 14 recites the limitation "the electrode" in line 10. It is unclear which of the “at least one” electrodes is being referenced by this recitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 fails to include all the limitations of the claim upon which it depends because a “mental branch nerve” is broader than “an inferior alveolar nerve”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, and 5-12 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 3, and 5-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitations “a cathode positioned distally with respect to a facial nerve ending”, “an anode positioned proximally with respect to the facial nerve ending”, “the cathode and anode are spaced apart along an axis substantially parallel to the nerve”,  “the at least one electrode is supported by a mouthpiece engaging a jaw of a user’s mouth”, “flanking a channel receiving at least one of an upper and lower dental arch of a user and covering an outer labia gingiva of the jaw”, “the curved mouthpiece receiving anterior teeth”, “a rear of the mouthpiece receiving premolar teeth”, “the cathode electrode is positioned to overlay nerve endings of mental branch nerve with less than 1 cm distance between the cathode electrode and the nerve endings”, the at least one electrode is supported by a dental filling inserted within a cavity of a tooth”, and “the at least one electrode is supported by a dental implant inserted within a jawbone” amount to a recitation of portions of the human body per se without referring to any functionality of the system. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of 
Double Patenting
Applicant is advised that should claim 16 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, and 35 USC 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or disclose each and every aspect of the claimed invention in the manner claimed. The closest prior art to Williams et al. (WO 2018/039602) discloses devices and methods of modulating glymphatic clearance (i.e. clearance of pathogenic pathogens through the CSF or ISF), including applying stimulation to a facial nerve of a patient (see Figure 2 and [0060]) configured to stimulate glymphatic drainage (see paragraph [0008]), but fails to disclose generating a modulation wave having a predetermined periodicity providing a first period of stimulation of the perivascular system and a second period of relaxation of the perivascular system, the predetermined periodicity selected to increase waste clearance over continuous stimulation of the perivascular system by a carrier frequency of a carrier wave stimulating the perivascular system into increased cerebral spinal fluid (CSF)/interstitial fluid (ISF) flow. Further prior art to Schroeder (U.S. 2019/0262212) discloses enhancing biofluid flow by applying electrical stimulation to a neck of a patient (see paragraphs [0038] and [0046]), but fails to disclose generating a modulation wave having a predetermined periodicity providing a first .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792